Title: To George Washington from Henry Knox, 14 January 1787
From: Knox, Henry
To: Washington, George



New York 14 January 1787.

I thank you my dear Sir for your Kind favor of the 26th ultimo, which I received on the 7th instant.
On the dispersion of the insurgents at Worcester, which was dictated more by the inclemency of the weather, and the consideration of having effected their object, than by any apprehensions of coercion from Government, many people were of opinion that the disorders were at an end, and that government

would resume its tone. They did not reflect that the court which was the great object of the insurgent’s assembly, was adjourned—and that having no further business at that time, they went to their respective homes—But as soon as any object presented, they again reassembled, in suffi[ci]ent numbers to effect it. This was the case at Springfield in the County of Hampshire, the inferior Court of which, was to have met, on the last tuesday of December, but were prevented from doing any business by a party of about 300 armed men.
The Government of Massachusetts are now convinced that all lenient measures instead of correcting, rather enflame the disorders—The executive, therefore, have determined on coercion, and they will soon try this remedy, under the direction of our friend Lincoln—I beleive with you, had this measure been tried in the first instance, the rebellion would not have arisen to its present heigth. But it can scarcly be imagined, that it should now fail, if the arrangement should be well taken on the part of government—If it is not administered now, it may be too late in the Spring or Summer ensuing.
You ask what prevented the eastern states from attending the September meeting at Annapolis?
It is difficult to give a precise answer to this question—perhaps torpidity in New Hampshire, Faction, and heats about their paper money in Rhode Island, & Jealousy in Connecticut—Massachussetts had chosen delegates to attend, who did not decline untill very late, and the finding other persons to supply their places, was attended with delay, so that the convention had broken up, by the time the new chosen delegates reached Philadelphia.
With respect to the convention proposed to meet in May, there are different sentiments—some suppose it an irregular assembly, unauthorized by the Confederation, which points out the mode by which any alterations shall be made. Others suppose, that the proposed convention would be totally inadequate to our situation, unless it Should make an appeal to the people of every State, and a request, to call state conventions of the people, for the sole purpose of choosing delegates to represent them in a general convention of all the United States, to consider, revise, amend, or change the federal system in such a manner, as to them should seem meet, and to publish the same

for general observance, without any reference to the parts or states for acceptance or confirmation—were this mode practicable it would certainly be the most summary, and if the choice of delegates was judicious, in proportion to its importance, it might be the most eligible—There are others who are of opinion that Congress ought to take up the defects of the present system, point them out to the respective Legislatures, and recommend certain alterations.
The recommendations of Congress are attended with so little effect, that any alterations by that means seem to be a hopeless business—Indeed every expedient which can be proposed, conditioned on a reference back to the Legislatures, or state conventions seems to be of the same nature.
Some gentlemen are apprehensive that a convention of the nature proposed to meet in May next, might devise some expedients to brace up, the present defective confederation so as just to keep us together, while it would prevent, those exertions for a national character, which is esential to our happiness—that in this point of veiw, it might be attended with the bad effect, of assisting us to creep on in our present miserable condition, without a hope of a generous constitution, that should at once sheild us from the effects of faction, and despotism.
You will see by this sketch my dear sir how various are the opinions of men—and how difficult it will be to bring them to concur in any effective government—I am persuaded, if you were determined to attend the convention, and it should be generally known, it would induce the eastern states to send delegates to it I should therefore be much obliged for information of your decision on this subject—At the same time the principles of the purest and most respectful friendship, induce me to say, that however strongly I wish for measures which would lead to national happiness and glory, yet I do not wish you to be concerned in any political operations, of which, there are such various opinions. There may indeed, arise some solemn occasion, in which you may conceive it to be your duty again to exert your utmost talents for to promote the happiness of your Country. But this occasion might be of an unequivocal nature in which the enlightned and virtuous citizens should generally concur.
Notwithstanding the contra[r]y opinions respecting the proposed convention, were I to presume to give my own judgement,

it would be in favor of the convention, and I sincerely hope that it may be generally attended—I do not flatter myself that the public mind is so sufficiently informed and harmonized, as that an effective government would be adopted by the convention, and proposed to the United States, or that if this were practicable, that the people of the several states, are sufficiently prepared to receive it—But it seems to be highly important that some object should be held forth to the people, as a remedy for the disorders of the body politic—were this done by so respectable a set of men as could be sent to the convention, even if it were not so perfect in the first instance, as it might be afterwards, yet it would be a stage in the business, and mens minds would be exercised on the subject, and appreciated towards a good Constitution—were strong events to arise between this and the time of meeting, enforcing the necessity of a vigorous government, it would be a preparation which might be embraced by the convention to propose at once an efficient system.
Although it may be confessed that a convention originating from the respective Legislatures instead of the people themselves, is not the regular mode pointed out by the confederation, yet as our system in the opinion of men of reflection, is so very defective, it may reasonably be doubted, whether the constitutional mode of amendment, would be adequate to our critical situation—if on an examination this should be found to be the case, the proposed convention may be the best expedient that could be devised—unrestrained by forms, it would be able to consider every proposition fully, and decide agreably to the sentiments of the majority—But in a body constituted as congress is, a single Member frequently may frustrate, the Opinions of 17/18 ths of the united States assembled by representation in that body—There are a variety of other reasons which in my mind have the influence to induce a preference for the convention—but the different opinions respecting it, will probably prevent a general attendance.
In my former letters I mentioned that men of reflection and principle were tired of the imbecillities of the present government—but I did not point out any substitute. It would be prudent to form the plan of a new house, before We pull down the old one—The subject has not been sufficiently discused, as yet in publick, to decide precisely, on the form of the edifice. It is

out of all question, that the foundation, must be of republican principles; but so modified and wrought together, that whatever shall be erected thereon, should be durable, & efficient—I speak entirely of the federal government, or what would be better one government instead of an association of governments—Were it possible to effect, a general government of this kind it might be constituted of an assembly, or lower house, chosen for one two or three years a senate chosen for five six or seven years, and the executive under the title of Governor Generl chosen by the assembly and Senate, for the term of seven years, but liable to an impeachment of the lower house, and triable by the senate—a judicial to be appointed by the Governor General during good behaviour, but impeachable by the lower house and triable by the Senate. The laws passed by the general governmt to be obeyed by the local governments, and if necessary to be enforced by a body of armed men to be kept for the purposes which should be designated—All national objects, to be designed and executed by the general government, without any reference to the local governments. This rude sketch is considered as the government of the least possible powers, to preserve the confederated government—To attempt to establish less, will be to hazard the existence of republicanism, and to subject us, either to a division of the European powers, or to a despotism arising from highhanded commotions.
I have thus my dear sir obeyed what seemed to be your desire, and given you, the ideas which have presented themselves from reflection, and the opinion of others—May heaven direct us to the best means for the dignity, and happiness of the United States.
I hinted in the former part of this letter that the executive, of Massahusetts were determined on coercion under the auspices of Genl Lincoln. He will begin his operations on the 20th instant, with a body of 4000 men, including six companies of artille[r]y with field peices—They will be drafted from the militia for a certain time—If the insurgents decline meeting him in force at Worcester the 23d instant, to which time the court of commonpleas is adjourned, he will proceed to Hampshire County & Berkshire, at which places the Courts will also sit—If the insurgents decline meetg him at those places, he will detach parties to bring him in the most culpable in order for a trial by Law.

The process of this business will be interesting, and its issue important, both of which I shall do myself the pleasure of informing you.
Mrs Knox thanks Mrs Washington and you, with great sincerity for your kind wishes, and prays that you both may enjoy every happiness to which I say amen. I am my dear Sir with the most respectful & unalterable affection Your very humble Sevt

H. Knox

